ORDER

PER CURIAM.
Tizzy Dickerson (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentia-ry hearing her Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court erred in denying her claims that counsel provided ineffective assistance in: (1) failing to object and request a mistrial or curative instruction when the prosecutor misstated the law in closing argument; and (2) failing to object when the prosecutor argued facts outside the record and improperly personalized closing argument.
*334We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).